DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-15 are allowed.
Claims 1, 9 and 15 are allowed over the prior art of record because the examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior art which teaches: 
An electronic apparatus comprising: 
a communicator configured to communicate with a plurality of external apparatus; 
a storage configured to store situation information; 
a processor configured to: based on to a first utterance of a user, control to carry out a first operation corresponding to the first utterance from among a plurality of operations related to the plurality of external apparatuses, store, in the storage, situation information corresponding to each of a plurality of situations where the first operation is carried out based on the first utterance, based on a second utterance of the user, identify a second operation corresponding to the second utterance from among the plurality of operations based on the stored situation information, and control to carry out the identified second operation.
Chakladar (US 2016/0104484) teaches a method of operating an electronic device is provided, the method including: receiving, by the electronic device that includes a display and a voice receiving device, a sequence of speech elements through the voice receiving device; displaying, on the display by the electronic device, first information that is based on at least a part of a first speech element out of the speech elements; 
However, Chakladar does not teach the invention as claimed, especially a storage configured to store situation information; 
a processor configured to: based on to a first utterance of a user, control to carry out a first operation corresponding to the first utterance from among a plurality of operations related to the plurality of external apparatuses, store, in the storage, situation information corresponding to each of a plurality of situations where the first operation is carried out based on the first utterance, based on a second utterance of the user, identify a second operation corresponding to the second utterance from among the plurality of operations based on the stored situation information, and control to carry out the identified second operation.
Kim (US 2016/0357765) teaches a method for providing user-customized information is disclosed. The method for providing user-customized information can provide information suitable for a user's situation by: obtaining information on a location where a terminal is located, and information on the time when the location information was obtained; obtaining situation information of a user of the terminal predicted on the basis of the location information and the time information; and requesting, to a server, situation-adaptive information corresponding to the user's situation on the basis of the obtained situation information of the user, pre-stored profile information of the user, and state information of the terminal at a 
However, Kim does not teach the invention as claimed, especially a storage configured to store situation information; 
a processor configured to: based on to a first utterance of a user, control to carry out a first operation corresponding to the first utterance from among a plurality of operations related to the plurality of external apparatuses, store, in the storage, situation information corresponding to each of a plurality of situations where the first operation is carried out based on the first utterance, based on a second utterance of the user, identify a second operation corresponding to the second utterance from among the plurality of operations based on the stored situation information, and control to carry out the identified second operation.
  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM SIDDO whose telephone number is (571)272-4508.  The examiner can normally be reached on 9:00-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IBRAHIM SIDDO/Primary Examiner, Art Unit 2675